DYKMAN, J.
This is a motion to confirm the report of commissioners of appraisal, and the only objection to such confirmation which requires any attention has reference to the insertion, in the order appointing the commissioners, of the date for their first meeting. The commissioners, in their report, say they met on the day specified in the order, and it appeared upon the argument that the order as it was entered contained the date. My conclusion is that the object of the statute has been accomplished by the meeting of the *223commissioners, and the objection has been waived by the appearance of the defendant, and by proceeding before the commissioners without raising the objection. The report must therefore be confirmed.